Fourth Court of Appeals
                                            San Antonio, Texas
                                                September 28, 2017

                                                No. 04-17-00434-CV

                                                 Roger WIATREK,
                                                     Appellant

                                                             v.

                                                 Laura WIATREK,
                                                     Appellee

                        From the 218th Judicial District Court, Wilson County, Texas
                                    Trial Court No. 14-12-0756-CVW
                              The Honorable Russell Wilson, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 23, 2017.

                                                                  PER CURIAM


      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court


cc:              Raymond J. Vale, Jr.                              Laura Wiatrek
                 Law Offices of Raymond J. Vale, Jr., P.C.         P.O. Box 262
                 1207 South Presa                                  poth, TX 78147
                 San Antonio, TX 78210